UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November18, 2015 SizmekInc. (Exact name of registrant as specified in its charter) Delaware 001-36219 37-1744624 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 500 W. 5thStreet Suite 900 Austin, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(512) 469-5900 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 24, 2015, the Company announced that Elizabeth Ritzcovan, Sizmek’s Chief Revenue Officer, will be leaving the Company effective November 30, 2015. The full text of the press release issued in connection with the announcement is furnished as Exhibit99.1 to this Current Report on Form8-K. Item 9.01. Financial Statements and Exhibits (d)Exhibits 99.1Press Release dated November24, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIZMEKINC. Date: November24, 2015 By: /s/ Kenneth J. Saunders Name: Kenneth J. Saunders Title: Chief Financial Officer 3 EXHIBITINDEX ExhibitNo. Description Press Release dated November24, 2015 4
